Title: Thomas Jefferson to Joseph Milligan, 1 June 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          Dear Sir Poplar Forest  June 1. 15.
          I keep at this place a small Polygraph which requires paper exactly of the size of that now inclosed. I must ask the favor of you to send me a ream of that size. the quality too of the model is much liked, altho’ perhaps we do not make any such. I shall be glad also of another ream of 4to letter paper for use at Monticello. that I now write on is about a good size. these may be packed and come on with the books you have to bind for me. send on at the same time if you please a copy of Dufief’s French & English dictionary in 3. vols. I salute you with esteem and respect.
          Th: Jefferson
        